                      Case 2:20-cv-01280-JCM-EJY Document 16 Filed 12/23/20 Page 1 of 11



                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                ***
                 7    JANA L. RAGONESI,                                  Case No. 2:20-CV- 1280 JCM (EJY)
                 8                                       Plaintiff(s),                   ORDER
                 9          v.
               10     GEWICO CASUALTY COMPANY, dba
                      GEICO,
               11
                                                       Defendant(s).
               12
               13
                             Presently before the court is defendant GEICO Casualty Company’s (“Geico”)
               14
                      motion to dismiss plaintiff Jana Ragonesi’s extra-contractual claims. (ECF No. 6). Also
               15
                      before the court is Geico’s motion to sever/bifurcate and stay these claims.1 (ECF No. 7).
               16
                      Ragonesi responded in opposition to both motions (ECF Nos. 9, 10) to which Geico replied.
               17
                      (ECF No. 11).
               18
                      I.     BACKGROUND
               19
                             This is a case about an insurer allegedly mishandling an underinsured/uninsured
               20
                      motorist (“UIM”) claim. Geico policyholder Jana Ragonesi alleges the following:
               21
                             On or about August 26, 2015, Ragonesi was involved in a serious car crash due to the
               22
                      negligence of non-party underinsured driver Kathryn Lantz. (ECF No. 1-1 ¶ 8). Ragonesi
               23
                      suffered serious and permanent injuries. (Id. ¶ 9). Lantz had a Geico auto insurance policy
               24
                      with limits of $100,00 per person and $300,000 per accident. (Id. ¶ 10). Ragonesi also had a
               25
               26
               27
               28            1
                                Geico’s motions at ECF Nos. 6 and 7 are identical and request relief in the
                      alternative to one another.
James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01280-JCM-EJY Document 16 Filed 12/23/20 Page 2 of 11



                1     Geico auto insurance policy with UIM coverage of $300,000 per person and $500,000 per
                2     accident that was in full force and effect at the time of the crash. (Id. ¶ 7).
                3            On or about February 8, 2017, Geico tendered Lantz’s $100,000 policy limit to
                4     Ragonesi which did not fully cover her injuries and medical expenses. (Id. ¶ 13). On or
                5     about September 22, 2017, Ragonesi submitted to Geico her medical records and bills and
                6     demanded the full UIM policy limit. (Id. ¶ 16). As of the date of Ragonesi’s request, her
                7     total known medical specials totaled $228,465.02. (Id. ¶ 17). She continued to provide
                8     Geico with supplemental medical records and bills as she underwent more treatment. (Id. ¶
                9     18).
              10             On January 26, 2018, Geico hired Dr. Jeffrey Wang to review Ragonesi’s medical
              11      records. (Id. ¶ 33). Upon Ragonesi’s information and belief, “Dr. Wang is routinely hired
              12      and used by Geico” and his medical opinions are “consistent with Geico’s ulterior financial
              13      interest in not paying the full value of the claim.” (Id. ¶¶ 40, 32). Dr. Wang opined that “any
              14      medical treatment beyond six (6) months of chiropractic care for her thoracic and lumbar
              15      spine and the initial radiological images of her lumbar spine that Plaintiff underwent was
              16      excessive and that none of Plaintiff’s cervical spine complaints were related.” (Id. ¶ 33).
              17             Based on Dr. Wang’s review, Geico determined that Ragonesi’s claim was worth
              18      $42,143.42 and that she was fully compensated by Lantz’s $100,000 policy limit tender and
              19      her own medpay of $100,000. (Id. ¶ 34). Geico made this determination despite its previous
              20      determination that her injuries were serious enough to tender Lantz’s $100,000 policy limit.
              21      (Id. ¶ 35). In relying solely on Dr. Wang’s review, Geico disregarded the medical opinions
              22      submitted by Ragonesi’s medical providers, including “a neurosurgeon who opined that
              23      Plaintiff was seriously injured and will need continued therapies, pain management, medical
              24      visits and medication, for her life expectancy of an additional 24.6 years.” (Id. ¶ 32). All in
              25      all, Geico never conducted a “full, fair and unbiased investigation” and did not give equal
              26      consideration to Ragonesi’s interests and its own interests. (Id. ¶¶ 29–30).
              27             After Ragonesi received Dr. Wang’s report and Geico’s refusal to provide additional
              28      UIM benefits, she requested “a detailed description of the basis for its evaluation for UIM

James C. Mahan
U.S. District Judge                                                  -2-
                      Case 2:20-cv-01280-JCM-EJY Document 16 Filed 12/23/20 Page 3 of 11



                1     benefits, as well as Dr. Wang’s qualifications, his relationship with [Geico] and Dr. Wang’s
                2     potential for bias and prejudice in personal injury matters.” (Id. ¶ 38). Geico responded that
                3     Dr. Wang was “a truly neutral examiner” and did not provide his fee amount or the number
                4     of IMEs he has conducted. (Id. ¶ 39). As of April 2020, Ragonesi’s total known medical
                5     specials totaled over $357,706. (Id. ¶ 19).
                6            Geico now moves to dismiss Ragonesi’s bad faith, unfair claims practices, and
                7     negligence and/or intentional misrepresentation claims or, in the alternative, sever/bifurcate
                8     and stay these claims. (ECF No. 6).
                9     II.    LEGAL STANDARD
              10             Federal Rule of Civil Procedure 8 requires every complaint to contain a
              11      “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.
              12      Civ. P. 8. Although Rule 8 does not require detailed factual allegations, it does require more
              13      than “labels and conclusions” or a “formulaic recitation of the elements of a cause of action.”
              14      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). In other words, a complaint
              15      must have plausible factual allegations that cover “all the material elements necessary to
              16      sustain recovery under some viable legal theory.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
              17      562 (2007) (citation omitted) (emphasis in original); see also Mendiondo v. Centinela Hosp.
              18      Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).
              19             The Supreme Court in Iqbal clarified the two-step approach to evaluate a complaint’s
              20      legal sufficiency on a Rule 12(b)(6) motion to dismiss. First, the court must accept as true all
              21      well-pleaded factual allegations and draw all reasonable inferences in the plaintiff’s favor.
              22      Iqbal, 556 U.S. at 678–79. Legal conclusions are not entitled to this assumption of truth. Id.
              23      Second, the court must consider whether the well-pleaded factual allegations state a plausible
              24      claim for relief. Id. at 679. A claim is facially plausible when the court can draw a
              25      reasonable inference that the defendant is liable for the alleged misconduct. Id. at 678.
              26      When the allegations have not crossed the line from conceivable to plausible, the complaint
              27      must be dismissed. Twombly, 550 U.S. at 570; see also Starr v. Baca, 652 F.3d 1202, 1216
              28      (9th Cir. 2011).

James C. Mahan
U.S. District Judge                                                 -3-
                      Case 2:20-cv-01280-JCM-EJY Document 16 Filed 12/23/20 Page 4 of 11



                1              The court typically may not consider material beyond the pleadings to evaluate a
                2     complaint’s legal sufficiency under Rule 12(b)(6). See Fed. R. Civ. P. 12(d). But the court
                3     can consider exhibits attached to the complaint or matters properly subject to judicial notice
                4     under Federal Rule of Evidence 201. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,
                5     1002 (9th Cir. 2018); United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). Under the
                6     incorporation by reference doctrine, the court can also consider documents whose contents
                7     are alleged in a complaint and whose authenticity no party questions but which are not
                8     attached to the complaint. Northstar Fin. Advisors Inc. v. Schwab Invs., 779 F.3d 1036, 1043
                9     (9th Cir. 2015).
              10      III.     DISCUSSION
              11               A. Claim #2—Breach of Covenant of Good Faith/Insurance Bad Faith
              12               The implied covenant of good faith and fair dealing arises out of every contractual
              13      relationship and “prohibits arbitrary or unfair acts by one party that work to the disadvantage
              14      of the other.” Nelson v. Heer, 163 P.3d 420, 427 (Nev. 2007). Alongside this contractual
              15      relationship is a special relationship between an insurer and its insured—akin to a fiduciary
              16      relationship—which can give rise to tort liability. Allstate Ins. Co. v. Miller, 212 P.3d 318,
              17      325–26 (Nev. 2009). The insurer had a duty to defend and a duty to indemnify and generally
              18      must, at a minimum, “equally consider the insured’s interests and its own.” Id. at 326.
              19               To state a claim for a contractual breach of the implied covenant, the insured must
              20      plausibly allege that: (1) the plaintiff and defendant were parties to a contact; (2) the
              21      defendant owed plaintiff a duty of good faith and fair dealing; (3) the defendant breached the
              22      duty by performing in a manner unfaithful to the purpose of the contract; and (4) the
              23      plaintiff’s justified expectations were denied. See Perry v. Jordon, 900 P.2d 335, 338 (Nev.
              24      1995).
              25               A contractual breach of the implied covenant cannot be based on the same conduct as
              26      a breach of contract. Jimenez v. GEICO Gen. Ins. Co., 448 F. Supp. 3d 1108, 1113 (D. Nev.
              27      2020). The two claims can be alternative theories of liability but “all elements of each cause
              28      of action must be properly pleaded.” Id. (internal citations and quotations omitted). A

James C. Mahan
U.S. District Judge                                                -4-
                      Case 2:20-cv-01280-JCM-EJY Document 16 Filed 12/23/20 Page 5 of 11



                1     breach of the implied covenant claim requires “literal compliance with the terms of the
                2     contract.” Id. (internal citations and quotations omitted).
                3              To state a claim for a tortious breach of the implied covenant, the insured must
                4     plausibly allege that: (1) an insurer denied a claim; (2) without any reasonable basis; and (3)
                5     with the knowledge or reckless disregard of any reasonable basis to deny coverage. See
                6     Falline v. GNLV Corp., 107 Nev. 1004, 1009 (1991); see also Powers v. United Serv. Auto
                7     Ass’n, 962 P.2d 596, 604 (Nev. 1998); Am. Excess Ins. Co. v. MGM Grand Hotels, Inc., 729
                8     P.2d 1352, 1354–55 (Nev. 1986) (per curiam). That is, bad faith requires an insurer’s denial
                9     of benefits to be both objectively and subjectively unreasonable. Rivas v. Gov’t Employees
              10      Ins. Co., No. 2:20-cv-306-JCM-NJK, 2020 WL 3128596, at *2 (D. Nev. June 12, 2020).
              11      And an insurer’s honest mistake, bad judgment, or negligence is not enough. See Miller, 212
              12      P.3d at 330.
              13               A bad faith claim is subject to dismissal if the insurer shows a genuine dispute as to
              14      coverage, Feldman v. Allstate Ins. Co., 322 F.3d 660, 669–70 (9th Cir. 2003) (interpreting
              15      bad faith under California law), because, again, “if the insurer had a reasonable basis to deny
              16      coverage, there can be no finding of bad faith.” Sherwin v. Infinity Auto Ins. Co., 2013 WL
              17      5918312, *3 (D. Nev. Oct. 31, 2013).
              18               Put plainly, an insurer’s knowingly “unreasonable denial or delay in payment of a
              19      valid claim” IS grounds for a bad faith claim. Guar. Nat. Ins. Co. v. Potter, 912 P.2d 267,
              20      272 (Nev. 1996). An insurer’s failure to adequately inform the insured about a reasonable
              21      settlement offer can also be grounds for a bad faith claim. See Miller, 212 P.3d at 325. In
              22      contrast, an “insurer does not act in bad faith merely because it disagrees with the claimant’s
              23      estimation of his injuries or delays paying out benefits until it receives relevant documents or
              24      expert opinions.” Igartua v. Mid-Century Ins. Co., 262 F. Supp. 3d 1050, 1055 (D. Nev.
              25      2017).
              26               1. Ragonesi’s Bad Faith Claims are not Premature
              27               Geico moves to dismiss Ragonesi’s bad faith claims as premature, arguing that her
              28      breach of contract claim must be resolved first. (ECF No. 6 at 17–19). That is, Ragonesi

James C. Mahan
U.S. District Judge                                                 -5-
                      Case 2:20-cv-01280-JCM-EJY Document 16 Filed 12/23/20 Page 6 of 11



                1     must first establish a legal entitlement to the UIM benefits under her policy. (Id. at 18–19
                2     (citing Pemberton v. Farmers Ins. Exch., 109 Nev. 789 (1993), and Pulley v. Preferred Risk
                3     Mut. Ins. Co., 897 P.2d 1101 (Nev. 1995)).
                4            “The Supreme Court of Nevada [in Albert H. Wohlers & Co. v. Bartgis, 969 P.2d 949,
                5     955 n.2 (Nev. 1998),] held that a plaintiff does not need to establish success on a contractual
                6     claim before proceeding with a bad-faith claim. To find otherwise would require a plaintiff
                7     to commence two separate lawsuits even if the facts establish that the insurer breached the
                8     insurance contract and acted in bad faith within the same factual sequence.” Aiello v. Geico
                9     Gen. Ins. Co., 379 F. Supp. 3d 1123, 1129 (D. Nev. 2019); see also Oliver v. Geico Gen. Ins.
              10      Co., No. 2:15-cv-204-JCM-CWH, 2015 WL 4064748, at *2 (D. Nev. July 2, 2015)
              11      (discussing Albert H. Wohlers).
              12             Judge Jones came to the same conclusion after a close examination of Pemberton,
              13      Pulley, and the later-decided Albert H. Wohlers. Schmall v. Gov’t Employees Ins. Co., No.
              14      2:16-cv-00073-RCJ, 2016 WL 951259, at *2–3 (D. Nev. Mar. 9, 2016) (declining to
              15      “dismiss, sever, or stay [a] bad faith claim based on prematurity”). What’s more is that when
              16      Ragonesi’s complaint is construed in a light most favorable to her, her claims all arise out of
              17      “the same factual sequence.” Aiello, 379 F. Supp. 3d at 1129; see also Tracey v. Am. Family
              18      Mut. Ins. Co., No. 2:09-cv-01257-GMN, 2010 WL 3613875, at *5 (D. Nev. Sept. 8, 2010).
              19      Therefore, Ragonesi’s bad faith claims are not dismissed based on prematurity.
              20             2. Ragonesi Fails to State a Bad Faith Claim
              21             As to a contractual breach of the implied covenant, Ragonesi does not “adequately
              22      allege literal compliance with the contractual terms [ ] and [ ] uses the same allegations for
              23      both breach of contract and breach of the covenant of good faith and fair dealing.” Jimenez,
              24      448 F. Supp. 3d at 1113 (dismissing bad faith claims); see also Stebbins v. Geico Ins.
              25      Agency, No. 2:18-cv-00590-APG-GWF, 2019 WL 281281, at *3 (D. Nev. Jan. 22, 2019)
              26      (same). (Compare ECF No. 1-1 ¶ 20, with id. ¶¶ 24–25 (“Geico, by failing to reasonably and
              27      in good faith evaluate said claim, also breached the inherent duty of good faith and fair
              28

James C. Mahan
U.S. District Judge                                                -6-
                      Case 2:20-cv-01280-JCM-EJY Document 16 Filed 12/23/20 Page 7 of 11



                1     dealing it owed to Plaintiff.”)). Therefore, Ragonesi’s contractual breach of the implied
                2     covenant claim is dismissed without prejudice.
                3            As to a tortious breach of the implied covenant, Ragonesi alleges nothing more than a
                4     genuine dispute over valuation based on dueling medical experts. Geico’s reliance on its
                5     own medical expert over the insured’s medical expert does not evince bad faith. McCall v.
                6     State Farm Mut. Auto. Ins. Co., No. 2:16-cv-01058-JAD-GWF, 2018 WL 3620486, at *4 (D.
                7     Nev. July 30, 2018), aff'd, 799 F. App’x 513 (9th Cir. 2020) (unpublished); Amini v. CSAA
                8     Gen. Ins. Co., No. 2:15-cv-0402-JAD-GWF, 2016 WL 6573949, at *4 (D. Nev. Nov. 4,
                9     2016); Flonnes v. Prop. & Cas. Ins. Co. of Hartford, No. 2:12-cv-01065-APG, 2013 WL
              10      3109381, at *4 (D. Nev. June 17, 2013).
              11             An insurer’s duty to equally consider the insured’s interests alongside its own
              12      interests does not require it to give equal consideration to “the insurer’s and the
              13      insured’s competing medical data.” Flonnes, 2013 WL 3109381, at *5. In fact, “the use of
              14      an independent medical expert to review a case” may even evince good faith. Schmall, 240
              15      F. Supp. 3d at 1097 (citing Flonnes, 2013 WL 3109381, at *4 (“In light of Hartford’s hiring
              16      of a medical expert to review and affirm the findings of its adjusters, the court cannot
              17      reasonably infer the subjective element of bad faith.”)).
              18             But “expert testimony does not automatically insulate insurers from bad faith claims
              19      based on biased investigations.” Guebara v. Allstate Ins. Co., 237 F.3d 987, 996 (9th Cir.
              20      2001) (holding that the genuine dispute doctrine under California law is “not limited to
              21      purely legal disputes”). There can be “several circumstances where biased investigation
              22      claims could go to a jury” which include the insurer dishonestly selecting its experts, the
              23      insurer’s experts being unreasonable, or failing to conduct a thorough investigation. Id.
              24             While Ragonesi contends in her opposition to dismissal that Dr. Wang is “biased” and
              25      that “GEICO’s money is the motivating factor to Dr. Wang’s opinions,” there is not enough
              26      factual support in her complaint for these allegations to be plausible. (ECF No. 9 at 16). Cf.
              27      Schmall, 240 F. Supp. 3d at 1097 (dismissed a bad faith claim because “[p]laintiff does not
              28      allege that [Geico] admitted or should have been able to tell from Dr. Wang’s independent

James C. Mahan
U.S. District Judge                                                 -7-
                      Case 2:20-cv-01280-JCM-EJY Document 16 Filed 12/23/20 Page 8 of 11



                1     evaluation that [p]laintiff's injuries were in fact caused by the May 2014 accident and not the
                2     prior accident” [and] “[p]laintiff has not alleged that Dr. Wang is biased or otherwise
                3     interested in the matter.”).
                4            Because the court cannot reasonably infer the subjective element of bad faith from
                5     this genuine dispute over valuation based on dueling medical experts, Ragonesi’s tortious
                6     breach of the implied covenant claim is dismissed without prejudice as well.
                7            B. Claim #3—Violations of Nevada’s Unfair Claims Practices Act
                8            Nevada’s Unfair Claims Practices Act, Nev. Rev. Stat. § 686A.310 et seq., provides a
                9     private right of action for insureds against insurers and imposes liability for enumerated
              10      unfair claims practices. See Hart v. Prudential Prop. & Cas. Ins. Co., 848 F. Supp. 900, 903
              11      (D. Nev. 1994). Unlike bad faith claims, the statute addresses how an insurer handles an
              12      insured’s claim whether or not the claim is denied. Zurich Am. Ins. Co. v. Coeur Rochester,
              13      Inc., 720 F. Supp. 2d 1223, 1236 (D. Nev. 2010) (internal citation and quotations omitted).
              14             Ragonesi mainly recites the statutory language of subsections (1)(c), (1)(e), and (1)(f).
              15      (ECF No. 1-1 ¶¶ 48, 49, 50). She makes no factual allegations of Geico’s failure to adopt or
              16      implement reasonable standards for claim processing, a would-be violation of subsection
              17      (1)(c). (Id. ¶ 48). And as currently pleaded, this case appears to be nothing more than a
              18      genuine dispute over valuation based on dueling medical experts, meaning that “liability
              19      never became reasonably clear” as required under subsection (1)(e). (Id. ¶ 49). And finally,
              20      “a claim that a plaintiff has been made to institute litigation under subsection (1)(f) appears
              21      to be a fee-shifting provision depending on the success of other underlying claims and is
              22      better characterized as a remedy.” Schmall, 240 F. Supp. 3d at 1098.
              23             Therefore, Ragonesi’s claims for violations of subsections 1(c) and 1(e) are dismissed
              24      without prejudice and her claim for a violation of subsection 1(f) is dismissed with prejudice
              25      insofar as it is asserted as an independent claim for relief.
              26             C. Claim #4—Negligent and/or Intentional Misrepresentation
              27             Ragonesi does not rebut Geico’s contention that Nevada does not recognize a
              28      negligence claim by an insured against an insurer that is duplicative of a breach of contract or

James C. Mahan
U.S. District Judge                                                  -8-
                      Case 2:20-cv-01280-JCM-EJY Document 16 Filed 12/23/20 Page 9 of 11



                1     bad faith claim. (Compare ECF No. 6 at 14–18, with ECF No. 9 at 5–6). That is because
                2     “the [insurer’s] duties in [these] situations are defined by the contract and by the law on
                3     insurance bad faith, not by the law of negligence.” Williams v. Travelers Home & Marine
                4     Ins. Co., No. 2:16-cv-01856-APG-CWH, 2017 WL 937718, at *4 (D. Nev. Mar. 8, 2017)
                5     (“A negligence claim is particularly inappropriate when it is duplicative of a bad faith
                6     claim.”); see also Sierzega v. Country Preferred Ins. Co., No. 2:13-cv-1267-JCM-NJK, 2014
                7     WL 1668630, at *5 (D. Nev. Apr. 25, 2014), aff’d, 650 F. App’x 388 (9th Cir. 2016).
                8            Here, Ragonesi’s negligent and/or intentional misrepresentation claim is predicated
                9     on the same factual allegations as her bad faith claims. And the claim as currently pleaded is
              10      mostly a recitation of the legal elements which are not even separate and distinct from the
              11      parties’ contractual relationship. (ECF No. 1-1 ¶¶ 52–56 (“[B]y failing to ensure that the
              12      insurance contract adequately protected Plaintiff prior to inducing Plaintiff to enter into the
              13      contract, Defendant, GEICO, breached its duty to the Plaintiff”)). Therefore, Ragonesi’s
              14      fourth claim for relief is dismissed with prejudice.
              15             D. Ragonesi’s Request for Leave to Amend
              16             Ragonesi asks for leave to amend her complaint if this court rules that she fails to
              17      state a claim for relief. (ECF No. 9 at 8 (noting that this action was originally filed in
              18      Nevada state court which has a notice pleading rule)). District courts must freely give leave
              19      [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). This policy is “to be applied
              20      with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th
              21      Cir. 2003) (per curiam) (quotation omitted).
              22             “[A] district court should grant leave to amend even if no request to amend the
              23      pleading was made, unless it determines that the pleading could not possibly be cured by the
              24      allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc)
              25      (internal quotation marks omitted). Amendment is futile only if no set of facts can be proven
              26      under the amendment that would constitute a valid and sufficient claim. Miller v. Rykoff-
              27      Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988).
              28

James C. Mahan
U.S. District Judge                                                  -9-
                      Case 2:20-cv-01280-JCM-EJY Document 16 Filed 12/23/20 Page 10 of 11



                1             Amendment would not be futile here. As discussed, Ragonesi does not need to
                2      prevail on her breach of contract claim before proceeding with her bad faith claims. See
                3      supra Section A.1. And the use of a medical expert to review medical records does not
                4      insulate insurers from any and all bad faith claims. See supra Section A.2. Therefore,
                5      Ragonesi is granted leave to amend her second and third claims for relief consistent with the
                6      foregoing.
                7             E. Geico’s Motion to Sever/Bifurcate and Stay Ragonesi’s Extra-Contractual
                8                   Claims
                9             Geico asks the court to sever/bifurcate and stay Ragonesi’s extra-contractual claims
              10       pending resolution of the potentially dispositive breach of contract claim. (ECF No. 6 at 19–
              11       20). Geico worries that the jury would be unduly prejudiced and confused if it evaluated
              12       coverage issues and inflammatory evidence of bad faith together. (Id.).
              13              Federal Rule of Civil Procedure 42(b) gives the court the discretion to order a
              14       separate trial of any claim when separation is in the interest of judicial economy, will further
              15       the parties’ convenience, or will prevent undue prejudice. Fed. R. Civ. P. 42(b). Bifurcation
              16       is particularly appropriate when resolution of a single claim could be dispositive of the entire
              17       case, as for example, “when the bad faith claim is predicated on whether the alleged claim is
              18       even covered by the policy.” (ECF No. 9 at 14). See Drennan v. Maryland Cas. Co., 366 F.
              19       Supp. 2d 1002, 1007 (D. Nev. 2005).
              20              The court will follow the lead of other courts in this district which overwhelmingly
              21       deny insurers’ requests to bifurcate bad faith and contractual claims of this kind. See
              22       Stebbins, 2019 WL 281281, at *3; Alele, 420 F. Supp. 3d at 1129; Rosas v. GEICO Cas. Co.,
              23       365 F. Supp. 3d 1123, 1128 (D. Nev. 2019); Oliver, 2015 WL 4064748, at *2; Tracey, 2010
              24       WL 3613875, at *5. But see Drennan, 366 F. Supp. 2d at 1007 (granting bifurcation of trial
              25       but not discovery).
              26              Ragonesi more persuasively argues that her claims are “inextricably intertwined and
              27       separating discovery would unnecessarily prolong the process and waste judicial resources”
              28       and that “almost all of the witnesses will be the same” for all her claims. (ECF No. 9 at 13–

James C. Mahan
U.S. District Judge                                                 - 10 -
                      Case 2:20-cv-01280-JCM-EJY Document 16 Filed 12/23/20 Page 11 of 11



                1      17). The “terms of the UIM policy are not [at] issue” and “the only factual dispute related to
                2      the cause of the injuries and Geico’s conduct in concluding they were not caused by this
                3      crash.” (Id. at 17). Cf. Tracey, 2010 WL 3613875, at *7 (denying bifurcation because “the
                4      only factual dispute relates to the cause of the injuries and the adjuster’s conduct in
                5      concluding that they were not caused by this accident.”).
                6             Any concerns about juror prejudice or confusion can be addressed through jury
                7      instructions and counsels’ opening statements and closing arguments. Aiello, 379 F. Supp.
                8      3d at 1129. And bifurcation “would require the parties to present much of the same evidence
                9      twice, have witnesses testify twice, make many of the same arguments twice, and pay the
              10       cost of litigation twice.” Alele, 420 F. Supp. 3d at 1130. Geico’s motion to sever/bifurcate
              11       and stay Ragonesi’s extra-contractual claims is denied.
              12       IV.    CONCLUSION
              13              Accordingly,
              14              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Geico’s motion to
              15       sever/bifurcate and stay the extra-contractual claims (ECF No. 7) be, and the same hereby is,
              16       DENIED.
              17              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Geico’s motion to
              18       dismiss (ECF No. 6) be, and the same hereby is, GRANTED in part and DENIED in part.
              19              IT IS FURTHER ORDERED that Ragonesi’s second claim for relief—breach of
              20       covenant of good faith/insurance bad faith—is dismissed with leave to amend. Ragonesi’s
              21       third claim for relief—violations of Nevada’s Unfair Claims Practices Act—is dismissed
              22       with leave to amend consistent with the foregoing. Ragonesi’s fourth claim for relief—
              23       negligent and/or intentional misrepresentation—is dismissed with prejudice.
              24              IT IS FURTHER ORDERED that Ragonesi may file an amended complaint,
              25       consistent with the foregoing, within twenty-one (21) days from the entry of this order.
              26              DATED December 23, 2020.
              27                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              28

James C. Mahan
U.S. District Judge                                                - 11 -
